Citation Nr: 1740596	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  17-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953, and was awarded four Bronze Service Stars.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was later transferred to the RO in Chicago, Illinois.

In this case, the Veteran was furnished with separate Statements of the Case addressing both bilateral hearing loss and a contested claim for attorney fees in March 2017.  In April 2017, he submitted a Substantive Appeal that indicated an intent to appeal "all of the issues" but did not cite to a specific Statement of the Case, and he provided a statement addressing only his hearing loss disability.  To date, only the hearing loss claim has been certified to the Board, and the Board will accordingly limit its analysis in this case to that claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss disability did not have its onset in service or within the one-year presumptive period following service, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by the notice included on the Veteran's October 2014 Fully Developed Claim, Form 21-526EZ.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), service personnel records, VA treatment records, and the report of VA audiology examination conducted in January 2015.  The Board does not have notice of any additional relevant evidence that is available but not obtained. 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran contends that he has current bilateral hearing loss that is related to noise exposure in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).   Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In the instant case, the January 2015 VA examination report demonstrates that the Veteran has a current bilateral hearing loss, as defined by 38 C.F.R. § 3.385.

With respect to in-service noise exposure, the Board finds there is no dispute that the Veteran was exposed to significant noise in service when he served in Korea and was exposed to gun fire, small arms fire, and rocket fire.  See January 2015 VA examination report.  

Regarding presumptive service connection for hearing loss, the first indication of qualifying hearing loss was in January 2015, more than one year post-service.  See January 2015 VA report.  Consequently, the Veteran is not entitled to a presumptive grant of service connection under 38 C.F.R. §§ 3.307, 3.309(a) for a disability present to a compensable degree within the first post-service year.

With respect to direct service connection, the January 2015 VA examiner opined that it was less likely than not that the Veteran's current hearing loss was related to noise exposure in service.  The examiner explained that the Veteran's current hearing loss was more likely due to age and intervening noise exposure.  The examiner cited the Veteran's post-service, 65-year history as a farmer, working around machinery and only sometimes wearing hearing protection.  The examiner noted that 65 years around farm equipment noise was more noise exposure than two years of service noise exposure.  The examiner also noted the Veteran's report of recreational noise exposure while hunting post-service.  Further, the examiner noted that the Veteran's service entry and exit whisper tests examinations had the same results and that there were no documented complaints regarding hearing loss symptoms in service.  The Board places a high probative value on the opinion as the examiner carefully considered the Veteran's history of noise exposure in service and post-service.  

There are no medical/audiological opinions of record in support of the claim for service connection.  The Board acknowledges that the Veteran believes he has bilateral hearing loss that is related to service; however, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his hearing loss.  In this regard, the Veteran is competent to report a history of in-service noise exposure and report the onset of his symptoms, including that he thinks he noticed hearing loss in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran lacks the requisite medical expertise and training to offer an opinion as to the etiology of a complex medical condition such as hearing loss.  As indicated above, it is not enough to show mere hearing loss in such a case, as 38 C.F.R. § 3.385 requires a hearing loss disability as shown by audiological testing that must be furnished by a trained and credentialed medical/audiological provider.  As the Veteran lacks such training and credentials, he is not competent to diagnose a hearing loss disability in service or provide an opinion pertaining to the etiology of his current hearing loss disability.  Therefore, any statements in this regard are not probative.

Furthermore, during the January 2015 VA examination, the Veteran was unable to determine when he first perceived hearing problems.  He reported that it was possible that he noticed hearing loss in service, but that it was more noticeable at discharge.  See January 2015 VA examination report.  A July 2014 VA treatment record indicated that the Veteran's hearing loss had been chronic but did not indicate a specific year of onset.  Remaining post-service treatment records do not indicate reports of continuity of hearing loss symptomatology since service.  To the contrary, a February 2005 VA treatment record noted the Veteran's complaints of  trouble with his hearing and his belief that the hearing trouble was due to wax build up.  Here, the absence of a consistent and credible narrative of continuous hearing loss symptoms since service further underscores that the Veteran's lay opinion is of substantially less probative value than that of the aforementioned VA examiner.

The Board also notes that the five-decade gap in time between the Veteran's active duty service and the earliest documentation of any complaint of hearing loss in February 2005 has not been explained in connection with any suggestion of a continuity of post-service symptomatology.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


